DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status 
In view of the Appeal Brief filed on 12/18/2020, PROSECUTION IS HEREBY REOPENED. A new non-final office action is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696                                                                                                                                                                                                        
Claims 1, 3-13, 15-19, 21 and 22 (most recent claim set filed 8/19/2020) are currently pending. 
Examiner Note
A broadest reasonable interpretation (BRI) of the claim encompasses an  instance in which the method ends after the first “if” statement, limitation #5, if that condition is determined to have not been met – i.e., if it is determined, based on the comparing, that one or more values are not within a predetermined range.  Then the remaining steps of the claim need not be reached.  (see PTAB Precedential Decision Appeal 2013-007847.)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     The 4th limitation recites “comparing, by the one or more computing devices” and the Examiner interprets the “one” computing device as the same computing device recited in the 1st limitation. For examining, and to maintain continuity, limitation #3 is interpreted as being performed by the computing device recited in limitations #1 and #4.    
    Dependent claims 16-19 are similarly rejected because they do not cure the deficiencies of claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining an insurance rating for a passenger of a vehicle without significantly more. 
        Claim 1 is directed to a system comprising a telematics device, a mobile device , a server computer and sensors, which is a statutory category of invention (Step 1:YES).
  Claim 1 claim recites a system comprising:  
 A)    a telematics device associated with a vehicle having a first plurality of sensors arranged therein;
 B)   a mobile device associated with a first traveler in the vehicle, the mobile device including a second plurality of sensors; and 
C)   a server computer, comprising hardware including a processor and memory, the server computer configured to:
D)        execute a rating manager application, executing the rating manager including:
      D1)               receive, from the mobile device, traveler information associated with the first traveler and a second traveler in the vehicle;
      D2)              determine, from the received traveler information, that the first traveler is a passenger in the vehicle and the second traveler is a driver of the vehicle, determining that the second traveler is a driver of the vehicle is based on the traveler information including identification of the second traveler as a holder of a first insurance policy, the first insurance policy insuring the vehicle, and sensor data indicating a position of a driver’s seat of the vehicle;
      D3)               receive, from one of: the first plurality of sensors or the second plurality of sensors, real-time travelling data of a driver of the vehicle;
      D4)                  compare one or more values of the travelling data to one or more predetermined ranges;
      D5)                 responsive to determining, based on the comparing, that the one or more values are within a first predetermined range, identify the travelling data as associated with a first type of transportation and classifying the travelling data as a trip of the passenger, the passenger being a holder of a second insurance policy, different from the first insurance policy;
      D6)                  responsive to determining that the travelling data is associated with a first type of transportation:

               D6b)                calculate a travelling-based insurance rating for the passenger of the vehicle based on the one or more driving behaviors of the driver for the trip, wherein calculating the travelling-based insurance rating for the passenger includes:
                        D6b1)            calculating a score for each of the one or more driving behaviors of the driver for the trip;
                        D6b2)              assigning a weight to each score for each of the one or more driving behaviors of the driver for the trip;
                          D6b3)              calculating an overall driving score based on the assigned weights and the scores of each of the one or more driving behaviors of the driver for the trip; and
                          D6b4)             calculating an insurance rating for the passenger, wherein the insurance rating corresponds to the overall driving score of the driver;
             D6c)              transmit the insurance rating for the passenger to the mobile device; 
            D6d)               cause display of the insurance rating for the passenger on the mobile device; and
E)        responsive to determining, based on the comparing, that the one or more values are not within the first predetermined range, identify the travelling data as associated with another type of transportation different from the first type of transportation and discarding the travelling data.

Step 2A Prong 1   
   The limitations above recite a system on which a process is performed that makes determinations about travelers from received traveler information and about mode of transportation from received traveling data; and calculates an insurance rating based on analysis of the received traveling data. The focus of the claim, as is plain from the terms, recited above, is on gathering data, analyzing the data using evaluations and mathematical techniques, and reporting or displaying the results of the analyses.
  Under a broadest reasonable interpretation, the combined limitations (excluding the italicized language –D6c, D6d) - recite devices on which is performed a process for calculating an insurance rating for a passenger based on analysis of collected data, which corresponds to certain methods of organizing human activity.  The overall abstract idea is actually comprised of two abstract concepts - analyzing data using evaluations and mathematical techniques, further described below.    
    The claim recites the following limitations – D, D2, D4, D5, D6, D6a, E - which correspond to the abstract category of mental processes.  These limitations encompass observations and evaluations which can be performed by a human mentally or with pen and paper because someone could mentally make determinations about the gathered data.  Limitations D1 and D3 are incidental to performance of these evaluations as they provide the data that is evaluated.  
  The claim further recites the following limitations – D6b, D6b1-b4 – which recite mathematical calculations, which corresponds to the abstract category of mathematical concepts.  
RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (mathematical concepts) to another abstract idea (mental processes) does not render the claim non-abstract.”). Thus, the claim 1 is directed to an abstract idea, calculating an insurance rating for a passenger based on analysis of collected data. (Step 2A Prong 1: YES)   
   The additional elements (A, B, C) – a telematics device, a mobile device, a server computer, comprising hardware including a processor and memory -  individually and in combination fail to integrate the judicial exception (abstract idea) into a practical application.   The additional elements result in no more than simply applying the abstract idea using computer elements as tools (that gather, transmit, evaluate data) to perform the abstract idea. The additional elements are all recited at a high level of generality (see specification, e.g., telematics device para 57, 58; mobile device, para 36; server, para 6) and under a broadest reasonable interpretation comprise a computing environment used to implement the claimed invention (MPEP 2106.05(f)).  The claim, as a whole does not integrate the recited abstract ideas into a practical application because the additional elements do not impose meaningful limits on the abstract idea. Thus, the claim 1 is directed to an abstract idea. (Step 2A Prong 2: No)
   Claim 1 further recites the additional elements (D6c, D6d) – transmit the insurance rating for the passenger to the mobile device; cause to display of the insurance rating for the passenger on the mobile device – which are mere data transmission and displaying after performing the abstract idea. (MPEP 2106.05(g)) These are forms of 
  Accordingly, individually or in combination, the above –recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  (Step 2A Prong 2: No).      

Step 2B
    Similar to the arguments for practical application above, the claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – i.e., telematics device, mobile device, server - presented above are recited at a high level of generality in that it results in no more than simply applying the abstract idea using computer elements. The additional elements when considered separately and as an ordered combination do not amount to significantly more than the abstract idea as these limitations provide nothing more than to simply apply the exception in a computer environment. 
   For similar reasons as above, the additional elements (D6c and D6d, reciting data transmission and display) do not amount to significantly more than the abstract idea. As these additional elements were considered extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The court decisions (MPEP 2106.05(d)(II)) indicate well understood, routine and conventional functions when claimed as insignificant extra-solution activity (as in this case) or in a merely generic manner (MPEP 2106.05(d)(II)) -  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). (Step 2B: NO)
   For these reasons, the claim is not patent eligible under 35 USC 101. 
      
As independent apparatus claim 8 recites limitations similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable. Hence claim 8 is rejected on similar grounds as claim 1, as being directed to an abstract idea.  (Step 2A Prong 1: Yes)
   Claim 8 recites additional elements - network interface and network -  beyond those in claim 1. These additional elements merely recite a field of use (MPEP 2106.05(h) and a computer component recited at a high level of generality (e.g., see specification paragraphs 34 and 35).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application.  (Step 2A Prong 2: No)
    Under step 2B, the limitations of claim 8 are similar to those of claim 1 and similar arguments are applicable.  (Step 2B: No)
   Accordingly, claim 8 is not patent eligible. 

Dependent claims 4, 5, 6 and 22; claims 11, 12, 13 further define the abstract idea that is present in independent claims 1 and 8 from which they depend respectively, and thus correspond to certain methods of organizing human activity and hence are abstract in nature for the reasons presented above. The claims provide further detail about the actual process itself (claims 4, 11, 22)  and detail about data that is evaluated to arrive at insurance ratings (claims 5, 6, 12, 13).  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Accordingly, claims 4-6, 11-13 and 22 are not patent eligible. 
  Claims 3, 7, 21 (depending from independent claim 1) and claims 9 and 10 (depending from independent claim 8) provide further description of the additional elements - sensors, telematics, server and mobile devices.   These recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Accordingly, claims 3, 7, 9, 10, 16 and 21 are not patent eligible. 
   Therefore, claims 1, 3-13, 21 and 22 are not patent eligible under 35 USC 101. 

Claim 15 recites a method, which is a statutory category of invention, comprising:
A)     receiving, by a computing device having at least one processor and from a mobile device, traveler information associated with a first traveler and a second traveler in a vehicle;

C)     receiving, by the computing devices, real-time travelling data of the vehicle collected from one or more sensors installed on the mobile device, the mobile device being associated with the passenger associated with the vehicle, the passenger being a holder of a second insurance policy, different from the first insurance policy;
D)      comparing, by the one or more computing devices, the travelling data to one or more predetermined ranges;
E)      if it is determined that, based on the comparing, that one or more values of the travelling data are within a first predetermined range, identify the travelling data as associated with a first type of transportation and classifying the travelling data as a trip of the passenger;
F)      if it is determined that the travelling data is associated with a first type of transportation:
   F1)         determining, by the one or more computing devices, one or more driving behaviors of the driver of the vehicle for the trip based on the travelling data from the trip, the driver being a holder of a second insurance policy different from the first insurance policy, wherein the second insurance policy insures the vehicle;
by the one or more computing devices, an insurance rating for the passenger based on the one or more driving behaviors of the driver for the trip, wherein calculating the insurance rating for the passenger includes:
     G1)               calculating a score for each of the one or more one or more driving behaviors of the driver for the trip;
     G2)                assigning a weight to each score for each of the one or more driving behaviors of the driver for the trip;
      G3)                calculating an overall driving score based on the assigned weights and the scores for each of the one or more driving behaviors of the driver for the trip; and
      G4)               calculating an insurance rating for the passenger, wherein the insurance rating corresponds to the overall driving score of the driver;
H)              transmitting, by the one or more computing devices, the insurance rating for the passenger to the mobile device;
 I)            causing display of the insurance rating for the passenger on the mobile device;
J)     if it is determined that, based on the comparing, the one or more values are not within the first predetermined range, identify the travelling data as associated with another type of transportation different from the first type of transportation and discarding the travelling data.

Step 2A Prong 1   

  Under a broadest reasonable interpretation, the combined limitations (excluding the italicized language identifying computer devices and limitations H and I) - recite a method for calculating an insurance rating for a passenger based on analysis of collected data, which corresponds to certain methods of organizing human activity.  The overall abstract idea is actually comprised of two abstract concepts - analyzing data using evaluations and mathematical techniques, further described below.    
    The claim recites the following limitations – B, D, E, F, F1, J - which corresponds to the abstract category of mental processes.  These limitations encompass observations and evaluations which can be performed by a human mentally or with pen and paper because someone could mentally make determinations about the gathered data.  Limitations A and C are incidental to performance of these evaluations as they provide the data that is evaluated.  
  The claim further recites the following limitations – G, G1-G4 – which recite mathematical calculations, which correspond to the abstract category of mathematical concepts.  
    As an ordered combination, the overarching abstract idea is comprised of two abstract concepts discussed above and do not provide a basis for patent eligibility. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (mathematical concepts) to another abstract idea (mental processes) does not render the claim non-abstract.”). Thus, the claim 1 is directed to an abstract idea, calculating an insurance rating for a passenger based on analysis of collected data. (Step 2A Prong 1: YES)   

Step 2A, Prong 2
   The additional elements– computing devices (processor), mobile device -  individually and in combination fail to integrate the judicial exception (abstract idea) into a practical application.   The additional elements result in no more than simply applying the abstract idea using computer elements as tools (that gather, transmit, evaluate data) to perform the abstract idea. The additional elements are all recited at a high level of generality (see specification, e.g., mobile device, para 36; computing device, para 8) and under a broadest reasonable interpretation comprise a computing environment used to implement the claimed invention (MPEP 2106.05(f)).  The claim, as a whole does not integrate the recited abstract ideas into a practical application because the additional elements do not impose meaningful limits on the abstract idea. Thus, the claim 1 is directed to an abstract idea. (Step 2A Prong 2: No)
   Claim 1 further recites the additional elements (H, I) – transmit the insurance rating for the passenger to the mobile device; cause to display of the insurance rating for the passenger on the mobile device – which are mere data transmission and displaying after performing the abstract idea.(MPEP 2106.05(g))  These are forms of insignificant 
  Accordingly, individually or in combination, the above –recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  (Step 2A Prong 2: No).      

Step 2B
    Similar to the arguments for practical application above, the claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – i.e., the computer devices (mobile device, server)- presented above are recited at a high level of generality in that it results in no more than simply applying the abstract idea using computer elements. The additional elements when considered separately and as an ordered combination do not amount to significantly more than the abstract idea as these limitations provide nothing more than to simply apply the exception in a computer environment. 
   For similar reasons as above, the additional elements (H, I, reciting data transmission and display) do not amount to significantly more than the abstract idea. As these additional elements were considered extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The court decisions (MPEP 2106.05(d)(II)) indicate well understood, routine and conventional functions when claimed as insignificant extra-solution activity (as in this case) or in a merely generic manner (MPEP 2106.05(d)(II)) -  e.g. mere Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). (Step 2B: NO)
   For these reasons, the claim lacks an inventive concept and is therefore ineligible under 35 USC 101. 
Dependent claims 17-19 further define the abstract idea that is present in independent claim 15 from which they depend, and thus correspond to certain methods of organizing human activity and hence are abstract in nature for the reasons presented above. The claims provide further detail about the actual process itself (claims 17) and detail about data that is evaluated and used in calculating insurance ratings (claims 18, 19).  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Claim 16 provides further description of the additional elements – sensors – and the gathered data.   These recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   


Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696